Case 2:20-cv-10949-LVP-MJH ECF No. 1-2 filed 04/17/20   PageID.73   Page 1 of 20




                       Exhibit 1
Case 2:20-cv-10949-LVP-MJH ECF No. 1-2 filed 04/17/20        PageID.74    Page 2 of 20




              DECLARATION OF DR. MARC STERN, MD MPH

       On this 14th day of April, 2020, I hereby declare:

       1.     I am a physician, board-specialized in internal medicine, specializing

 in correctional health care. On a regular basis, I investigate, evaluate, and monitor

 the adequacy of health care delivery systems in correctional institutions on behalf

 of a variety of parties including federal courts. Most recently, I served as the

 Assistant Secretary of Health Care for the Washington State Department of

 Corrections. In terms of educational background, I received a Bachelor of Science

 degree from State University of New York (Albany) in 1975, a medical degree from

 State University of New York (Buffalo) in 1982, and a Master of Public Health

 from Indiana University in 1992. I am an Affiliate Assistant Professor at the

 University of Washington School of Public Health.

       2.     My prior experience includes working with the Office of Civil Rights

 and Civil Liberties of the U.S. Department of Homeland Security; the Special

 Litigation Section of the Civil Rights Division of the U.S. Department of Justice;

 and state departments of corrections and county jails. Through 2013, I taught the

 National Commission on Correctional Health Care’s (NCCHC) correctional health

 care standards semi-annually to correctional health care administrators at

 NCCHC’s national conferences. I authored a week-long curriculum commissioned

 by the National Institute of Corrections of the U.S. Department of Justice to train



                                           1
Case 2:20-cv-10949-LVP-MJH ECF No. 1-2 filed 04/17/20        PageID.75    Page 3 of 20



 jail and prison wardens and health care administrators in the principles and practice

 of operating safe and effective correctional health care operations, and served as

 the principal instructor for this course. I currently also serve as the COVID-19

 expert resource to the National Sheriffs Association and the Washington

 Association of Sheriffs and Police Chiefs.

         3.   In the past four years alone, I have been qualified as an expert in

 several jurisdictions on correctional health care systems and conditions of

 confinement. Attached as Exhibit A is a copy of my curriculum vitae.

         4.   I am not receiving payment in exchange for providing this affidavit

 to counsel for the Plaintiffs regarding appropriate correctional healthcare

 measures during the COVID-19 pandemic. In light of the emergency conditions

 occurring in jails and prisons across the country, I am providing my services pro

 bono.

         5.   I am familiar with the virus from a clinical perspective, including its

 causes and conditions, its transmission – especially in crowded and unsanitary

 conditions – and its ability to quickly spread through correctional facilities.

         6.   In the context of a pandemic like the one we currently face, public

 health and public safety interests are closely intertwined. When and if correctional

 staffing challenges arise due to the need for staff to quarantine, seek treatment,

 or care for dependents, managing internal safety in carceral settings becomes



                                           2
Case 2:20-cv-10949-LVP-MJH ECF No. 1-2 filed 04/17/20          PageID.76     Page 4 of 20



 even more challenging. Understaffing in the correctional setting is dangerous for

 staff as well as incarcerated people, and the stress and fear of the current crisis only

 serve to increase those risks.

       7.     Jails and prisons are congregate environments, i.e. places where

 people live, eat, shower, and sleep in close proximity. In such environments,

 infectious diseases that are transmitted via the air or touch, as does COVID-19 –

 are more likely to spread. The spread of COVID-19 in similar environments such

 as nursing homes and cruise ships, and now correctional facilities themselves, has

 already been demonstrated.

       8.     The CDC and other public health authorities recommend a number of

 preventive steps to prevent or decrease the spread of COVID-19. It can be difficult

 if not impossible to execute all these recommendations or execute them effectively

 in jails and prisons, placing people at risk.

       9.     Although it is important for jails to comply with the CDC

 recommendations, it is equally important to understand that compliance with these

 standards alone is not enough to create a carceral setting that fully protects the

 health and safety of the people detained there. First of all, although the CDC

 guidelines are based on science, as a federal institution, CDC would avoid issuing

 recommendations, such as downsizing, that can be seen as imposing requirements

 on local governments around the country, even when the science would support



                                            3
Case 2:20-cv-10949-LVP-MJH ECF No. 1-2 filed 04/17/20          PageID.77    Page 5 of 20



 such recommendations. Second, and relatedly, the CDC guidelines incorporate a

 “harm reduction” approach, a common practice in public health guidance. The

 harm reduction approach recognizes that though there is an appropriate and safe

 way to address a public health problem, people do not always do things in that

 way, and so provides guidance on how to reduce risk of harm even when not

 following the appropriate practices. For example, the CDC guidance, like public

 health guidance everywhere, states that social distancing should permit six feet or

 more of social distancing between sleeping quarters, but also states that such

 distancing should be provided “if space allows.” This does not mean that it is safe

 to have less than six feet of social distance in a jail, and in fact a carceral setting

 that does not allow for such social distancing is not a safe one and is likely to

 facilitate the spread of COVID-19.

       10.    For this reason, it is also important to reduce the number of persons

 incarcerated. I recognize that in most institutions, this number cannot be reduced

 to zero. However, the lower the number, the lower the risk. In other words,

 reducing the population to, say, a number that allows single occupancy in all

 rooms is better than maintaining a higher population number, but will still not

 achieve the level of risk that would exist if the population were released.

       11.    Downsizing jail populations serves two critical public health aims:

 (1) targeting residents who are at elevated risk of suffering from severe symptoms



                                           4
Case 2:20-cv-10949-LVP-MJH ECF No. 1-2 filed 04/17/20         PageID.78    Page 6 of 20



 of COVID-19 (“medically at-risk”); and (2) allowing those who remain

 incarcerated to maintain social distancing and avoid other risks associated with

 forced communal living. Because m e d i c a l l y a t - r i s k populations are at the

 highest risk of severe complications from COVID-19, and because when they

 develop severe complications they will be transported to community hospitals—

 thereby using scarce community resources (ER beds, general hospital beds,

 ICU beds)—avoiding disease in this population is a critical contribution to public

 health overall. Because the staff who work at the jail share risk with the communal

 residents, reducing spread of infection in the jail significantly reduces the chances

 of a staff member infecting his or her family or community.

       12.    Downsizing jail populations by releasing high risk individuals and

 others the court system deems eligible for release will help to “flatten the curve”

 overall—both within the jail setting and without.

       13.    Thus, taking immediate and concerted efforts to implement

 preventive steps, as well as reducing the population to the lowest number possible

 prioritizing those who are elderly or have underlying medical conditions defined

 by the CDC, will increase public safety via reducing public health risk.

       14.    For the first time in history, large scale decisions about incarceration

 need to be made on the basis of public safety, not only considering criminal justice-

 related factors, but also public health-related factors.



                                           5
Case 2:20-cv-10949-LVP-MJH ECF No. 1-2 filed 04/17/20            PageID.79    Page 7 of 20



        15.      I have reviewed the declarations of Jamaal Cameron and Richard

 Briggs. If accurate, they highlight a number of conditions or practices that are

 inconsistent with current public health recommendations: crowded conditions

 which do not allow safe distancing; unsafe practices for isolating residents with

 suspected COVID-19; inadequate disinfection of frequently touched common

 surfaces, inadequate provision of supplies for disinfecting surfaces; inadequate

 provision of hand soap, and inadequate access to episodic care (barriers to

 requesting care and insufficient evaluation when care is accessed).

        16.      Thoughtful downsizing that takes into account public safety, based

 not only criminal justice-related factors, but also public health-related factors,

 should be implemented in tandem with aggressive prevention measures that are

 based on national recommendations, modified, as necessary by public health

 and medical experts to adapt to the unique combination of physical structure and

 layout, operations, policies, logistics, inmate characteristics, and staffing factors

 of the jail.

      18.       I declare under penalty of perjury that the foregoing is true and correct.



 Executed on April 14, 2020.




 Marc Stern, MD MPH



                                              6
Case 2:20-cv-10949-LVP-MJH ECF No. 1-2 filed 04/17/20   PageID.80   Page 8 of 20




                               EXHIBIT A
                           CV of Dr. Marc Stern
    Case 2:20-cv-10949-LVP-MJH ECF No. 1-2 filed 04/17/20                               PageID.81         Page 9 of 20

                                       MARC F. STERN, M.D., M.P.H., F.A.C.P.
                                                                                                                  April, 2020

                                                                                                        marcstern@live.com
                                                                                                         +1 (360) 701–6520

                                             SUMMARY OF EXPERIENCE

CORRECTIONAL HEALTH CARE CONSULTANT                                                                       2009 – PRESENT
Consultant in the design, management, and operation of health services in a correctional setting to assist in evaluating,
monitoring, or providing evidence-based, cost-effective care consistent with constitutional mandates of quality.
Current activities include:
• COVID-19 Medical Advisor, National Sheriffs Association (2020 - )
• Advisor to various jails in Washington State on patient safety, health systems, and related health care and custody
    staff activities and operations, and RFP and contract generation (2014 - )
• Consultant to the US Department of Justice, Civil Rights Division, Special Litigation Section. Providing investigative
    support and expert medical services pursuant to complaints regarding care delivered in any US jail, prison, or
    detention facility. (2010 - ) (no current open cases)
•    Physician prescriber/trainer for administration of naloxone by law enforcement officers for the Olympia, Tumwater,
     Lacey, Yelm, and Evergreen College Police Departments (2017 - )
•    Consultant to the Civil Rights Enforcement Section, Office of the Attorney General of California, under SB 29, to
     review the healthcare-related conditions of confinement of detainees confined by Immigration and Customs
     Enforcement in California facilities (2017 - )
•    Rule 706 Expert to the Court, US District Court for the District of Arizona, in the matter of Parsons v. Ryan (2018 - )


Previous activities include:
• Consultant to Human Rights Watch to evaluate medical care of immigrants in Homeland Security detention (2016 -
    2018)
• Consultant to Broward County Sheriff to help develop and evaluate responses to a request for proposals (2017 -
    2018)
•    Member of monitoring team (medical expert) pursuant to Consent Agreement between US Department of Justice and
     Miami-Dade County (Unites States of America v Miami-Dade County, et al.) regarding, entre outre, unconstitutional
     medical care. (2013 - 2016)
•    Jointly appointed Consultant to the parties in Flynn v Walker (formerly Flynn v Doyle), a class action lawsuit before
     the US Federal District Court (Eastern District of Wisconsin) regarding Eighth Amendment violations of the health
     care provided to women at the Taycheedah Correctional Institute. Responsible for monitoring compliance with the
     medical component of the settlement. (2010 - 2015)
•    Consultant on “Drug-related Death after Prison Release,” a research grant continuing work with Dr. Ingrid
     Binswanger, University of Colorado, Denver, examining the causes of, and methods of reducing deaths after release
     from prison to the community. National Institutes of Health Grant R21 DA031041-01. (2011 - 2016)
•    Consultant to the US Department of Homeland Security, Office for Civil Rights and Civil Liberties. Providing
     investigative support and expert medical services pursuant to complaints regarding care received by immigration
     detainees in the custody of U.S. Immigration and Customs Enforcement. (2009 - 2014)
•    Special Master for the US Federal District Court (District of Idaho) in Balla v Idaho State Board of Correction, et al.,
     a class action lawsuit alleging Eighth Amendment violations in provision of health care at the Idaho State
     Correctional Institution. (2011 - 2012)
•    Facilitator/Consultant to the US Department of Justice, Office of Justice Programs, Bureau of Justice Statistics,
     providing assistance and input for the development of the first National Survey of Prisoner Health. (2010-2011 )
•    Project lead and primary author of National Institute of Corrections’ project entitled “Correctional Health Care
     Executive Curriculum Development,” in collaboration with National Commission on Correctional Health Care. NIC
     commissioned this curriculum for its use to train executive leaders from jails and prisons across the nation to better
     manage the health care missions of their facilities. Cooperative Agreement 11AD11GK18, US Department of Justice,
     National Institute of Corrections. (2011 - 2015 )
    Case 2:20-cv-10949-LVP-MJH ECF No. 1-2 filed 04/17/20                            PageID.82         Page 10 of 20
Marc F. Stern, M.D.                                                                                   Page 2

•     Co-teacher, with Jaye Anno, Ph.D., for the National Commission on Correctional Health Care, of the Commission’s
      standing course, An In-Depth Look at NCCHC’s 2008 Standards for Health Services in Prisons and Jails taught at its
      national meetings. (2010 - 2013)
•     Contributor to 2014 Editions of Standards for Health Services in Jails and Standards for Health Services in Prisons,
      National Commission on Correctional Health Care. (2013)
•     Consultant to the California Department of Corrections and Rehabilitation court-appointed Receiver for medical
      operations. Projects included:
           o Assessing the Receiver’s progress in completing its goal of bringing medical care delivered in the
                Department to a constitutionally mandated level. (2009)
           o Providing physician leadership to the Telemedicine Program Manager tasked with improving and expanding
                the statewide use of telemedicine. (2009)
•     Conceived, co-designed, led, and instructed in American College of Correctional Physicians and National
      Commission on Correctional Health Care’s Medical Directors Boot Camp (now called Leadership Institute), a
      national training program for new (Track “101”) and more experienced (Track “201”) prison and jail medical
      directors. (2009 - 2012)
•     Participated as a member of a nine-person Delphi expert consensus panel convened by Rand Corporation to create a
      set of correctional health care quality standards. (2009)
•     Convened a coalition of jails, Federally Qualified Health Centers, and community mental health centers in ten
      counties in Washington State to apply for a federal grant to create an electronic network among the participants that
      will share prescription information for the correctional population as they move among these three venues. (2009 -
      2010)
•     Participated as a clinical expert in comprehensive assessment of Michigan Department of Corrections as part of a
      team from the National Commission on Correctional Health Care. (2007)
•     Provided consultation to Correctional Medical Services, Inc., St. Louis (now Corizon), on issues related to
      development of an electronic health record. (2001)
•     Reviewed cases of possible professional misconduct for the Office of Professional Medical Conduct of the New York
      State Department of Health. (1999 – 2001)
•     Advised Deputy Commissioner, Indiana State Board of Health, on developing plan to reduce morbidity from chronic
      diseases using available databases. (1992)
•     Provided consultation to Division of General Medicine, University of Nevada at Reno, to help develop a new clinical
      practice site combining a faculty practice and a supervised resident clinic. (1991)


OLYMPIA BUPRENORPHINE CLINIC, OLYMPIA, WASHINGTON                                                       2019 - PRESENT
Volunteer practitioner at a low-barrier clinic to providing Medication Assisted Treatment (buprenorphine) to opioid
dependent individuals wishing to begin treatment, until they can transition to a long-term treatment provider

OLYMPIA FREE CLINIC, OLYMPIA, WASHINGTON                                                                2017 - PRESENT
Volunteer practitioner providing episodic care at a neighborhood clinic which provides free care to individuals without
health insurance until they can find a permanent medical home

OLYMPIA UNION GOSPEL MISSION CLINIC, OLYMPIA, WASHINGTON                                                       2009 – 2014
Volunteer practitioner providing primary care at a neighborhood clinic which provides free care to individuals without
health insurance until they can find a permanent medical home; my own patient panel within the practice focuses on
individuals recently released jail and prison.

WASHINGTON STATE DEPARTMENT OF CORRECTIONS                                                                     2002 – 2008
Assistant Secretary for Health Services/Health Services Director, 2005 – 2008
Associate Deputy Secretary for Health Care, 2002 – 2005
Responsible for the medical, mental health, chemical dependency (transiently), and dental care of 15,000 offenders in
total confinement. Oversaw an annual operating budget of $110 million and 700 health care staff.
• As the first incumbent ever in this position, ushered the health services division from an operation of 12 staff in
     headquarters, providing only consultative services to the Department, to an operation with direct authority and
    Case 2:20-cv-10949-LVP-MJH ECF No. 1-2 filed 04/17/20                              PageID.83         Page 11 of 20
Marc F. Stern, M.D.                                                                                     Page 3

      responsibility for all departmental health care staff and budget. As part of new organizational structure, created and
      filled statewide positions of Directors of Nursing, Medicine, Dental, Behavioral Health, Mental Health, Psychiatry,
      Pharmacy, Operations, and Utilization Management.
•     Significantly changed the culture of the practice of correctional health care and the morale of staff by a variety of
      structural and functional changes, including: ensuring that high ethical standards and excellence in clinical practice
      were of primordial importance during hiring of professional and supervisory staff; supporting disciplining or career
      counseling of existing staff where appropriate; implementing an organizational structure such that patient care
      decisions were under the final direct authority of a clinician and were designed to ensure that patient needs were met,
      while respecting and operating within the confines of a custodial system.
•     Improved quality of care by centralizing and standardizing health care operations, including: authoring a new
      Offender Health Plan defining patient benefits based on the Eighth Amendment, case law, and evidence-based
      medicine; implementing a novel system of utilization management in medical, dental, and mental health, using the
      medical staffs as real-time peer reviewers; developing a pharmacy procedures manual and creating a Pharmacy and
      Therapeutics Committee; achieving initial American Correctional Association accreditation for 13 facilities (all with
      almost perfect scores on first audit); migrating the eight individual pharmacy databases to a single central database.
•     Blunted the growth in health care spending without compromising quality of care by a number of interventions,
      including: better coordination and centralization of contracting with external vendors, including new statewide
      contracts for hospitalization, laboratory, drug purchasing, radiology, physician recruitment, and agency nursing;
      implementing a statewide formulary; issuing quarterly operational reports at the state and facility levels.
•     Piloted the following projects: direct issuance of over-the-counter medications on demand through inmates stores
      (commissary), obviating the need for a practitioner visit and prescription; computerized practitioner order entry
      (CPOE); pill splitting; ER telemedicine.
•     Oversaw the health services team that participated variously in pre-design, design, or build phases of five capital
      projects to build complete new health units.


NEW YORK STATE DEPARTMENT OF CORRECTIONAL SERVICES                                                               2001 – 2002
Regional Medical Director, Northeast Region, 2001 – 2002
Responsible for clinical oversight of medical services for 14,000 offenders in 14 prisons, including one (already) under
court monitoring.
• Oversaw contract with vendor to manage 60-bed regional infirmary and hospice.
• Coordinated activities among the Regional Medical Unit outpatient clinic, the Albany Medical College, and the 13
    feeder prisons to provide most of the specialty care for the region.
• Worked with contracting specialists and Emergency Departments to improve access and decrease medical out-trips
    by increasing the proportion of scheduled and emergency services provided by telemedicine.
• Provided training, advice, and counseling to practitioners and facility health administrators in the region to improve
    the quality of care delivered.


CORRECTIONAL MEDICAL SERVICES, INC. (now CORIZON)                                                                2000 – 2001
Regional Medical Director, New York Region, 2000 – 2001
Responsible for clinical management of managed care contract with New York State Department of Correctional Services
to provide utilization management services for the northeast and northern regions of New York State and supervision of
the 60-bed regional infirmary and hospice.
•     Migrated the utilization approval function from one of an anonymous rule-based “black box” to a collaborative
      evidence-based decision making process between the vendor and front-line clinicians.

MERCY INTERNAL MEDICINE, ALBANY, NEW YORK                                                                        1999 – 2000
Neighborhood three-physician internal medicine group practice.
Primary Care Physician, 1999 – 2000 (6 months)
Provided direct primary care to a panel of community patients during a period of staff shortage.
    Case 2:20-cv-10949-LVP-MJH ECF No. 1-2 filed 04/17/20                              PageID.84       Page 12 of 20
Marc F. Stern, M.D.                                                                                   Page 4

ALBANY COUNTY CORRECTIONAL FACILITY, ALBANY, NEW YORK                                                          1998 – 1999
Acting Facility Medical Director, 1998 – 1999
Directed the medical staff of an 800 bed jail and provided direct patient care following the sudden loss of the Medical
Director, pending hiring of a permanent replacement. Coordinated care of jail patients in local hospitals. Provided
consultation to the Superintendent on improvements to operation and staffing of medical unit and need for privatization.

VETERANS ADMINISTRATION MEDICAL CENTER, ALBANY, NY                                                             1992 – 1998
Assistant Chief, Medical Service, 1995 – 1998
Chief, Section of General Internal Medicine and Emergency Services, 1992 – 1998
Responsible for operation of the general internal medicine clinics and the Emergency Department.
• Designed and implemented an organizational and physical plant makeover of the general medicine ambulatory care
    clinic from an episodic-care driven model with practitioners functioning independently supported by minimal nursing
    involvement, to a continuity-of-care model with integrated physician/mid-level practitioner/registered nurse/licensed
    practice nurse/practice manager teams.
• Led the design and opening of a new Emergency Department.
• As the VA Section Chief of Albany Medical College’s Division of General Internal Medicine, coordinated academic
    activities of the Division at the VA, including oversight of, and direct teaching in, ambulatory care and inpatient
    internal medicine rotations for medical students, residents, and fellows. Incorporated medical residents as part of the
    general internal medicine clinics. Awarded $786,000 Veterans Administration grant (“PRIME I”) over four years for
    development and operation of educational programs for medicine residents and students in allied health professions
    (management, pharmacy, social work, physician extenders) wishing to study primary care delivery.

ERIE COUNTY HEALTH DEPARTMENT, BUFFALO, NY                                                                     1988 – 1990
Director of Sexually Transmitted Diseases (STD) Services, 1989 – 1990
Staff Physician, STD Clinic, 1988 – 1989
Staff Physician, Lackawanna Community Health Center, 1988 – 1990
Provided leadership and patient care services in the evaluation and treatment of STDs. Successfully reorganized the
county’s STD services which were suffering from mismanagement and were under public scrutiny. Provided direct
patient care services in primary care clinic for underserved neighborhood.


UNION OCCUPATIONAL HEALTH CENTER, BUFFALO, NY                                                                  1988 – 1990
Staff Physician, 1988 – 1990
Provided direct patient care for the evaluation of occupationally-related health disorders.

VETERANS ADMINISTRATION MEDICAL CENTER, BUFFALO, NY                                                            1985 – 1990
Chief Outpatient Medical Section and Primary Care Clinic, 1986 – 1988
VA Section Head, Division of General Internal Medicine, University of Buffalo, 1986 – 1988
•     Developed and implemented a major restructuring of the general medicine ambulatory care clinic to reduce
      fragmentation of care by introduction of a continuity-of-care model with a physician/nurse team approach.
Medical Director, Anticoagulation Clinic 1986 – 1990
Staff Physician, Emergency Department, 1985 – 1986

                                             FACULTY APPOINTMENTS
2020 – present     Faculty Associate, Center for Human Rights, University of Washington
2007 – present     Affiliate Assistant Professor, Department of Health Services, School of Public Health, University of
                   Washington
1999 – present     Clinical Professor, Fellowship in Applied Public Health (previously Volunteer Faculty, Preventive
                   Medicine Residency), University at Albany School of Public Health
1996 – 2002        Volunteer Faculty, Office of the Dean of Students, University at Albany
 Case 2:20-cv-10949-LVP-MJH ECF No. 1-2 filed 04/17/20                           PageID.85        Page 13 of 20
Marc F. Stern, M.D.                                                                              Page 5

1992 – 2002      Associate Clinical/Associate/Assistant Professor of Medicine, Albany Medical College
1993 – 1997      Clinical Associate Faculty, Graduate Program in Nursing, Sage Graduate School
1990 – 1992      Instructor of Medicine, Indiana University
1985 – 1990      Clinical Assistant Professor of Medicine, University of Buffalo
1982 – 1985      Clinical Assistant Instructor of Medicine, University of Buffalo


                                     OTHER PROFESSIONAL ACTIVITIES
2016 – present   Chair, Education Committee, Academic Consortium on Criminal Justice Health
2016 – present   Washington State Institutional Review Board (“Prisoner Advocate” member)
2016 – 2017      Mortality Reduction Workgroup, American Jail Association
2013 – present   Conference Planning Committee – Medical/Mental Health Track, American Jail Association
2013 – 2016      “Health in Prisons” course, Bloomberg School of Public Health, Johns Hopkins University/International
                 Committee of the Red Cross
2013 – present   Institutional Review Board, University of Washington (“Prisoner Advocate” member),
2011 – 2012      Education Committee, National Commission on Correctional Health Care
2007 – present   National Advisory Committee, COCHS (Community–Oriented Correctional Health Services)
2004 – 2006      Fellow’s Advisory Committee, University of Washington Robert Wood Johnson Clinical Scholar
                    Program
2004             External Expert Panel to the Surgeon General on the “Call to Action on Correctional Health Care”
2003 – present   Faculty Instructor, Critical Appraisal of the Literature Course, Family Practice Residency Program,
                    Providence St. Peter Hospital, Olympia, Washington
2001 – present   Chair/Co-Chair, Education Committee, American College of Correctional Physicians
1999 – present   Critical Appraisal of the Literature Course, Preventive Medicine Residency Program, New York State
                    Department of Health/University at Albany School of Public Health
1999             Co–Chairperson, Education Subcommittee, Workshop Submission Review Committee, Annual
                    Meeting, Society of General Internal Medicine
1997 – 1998      Northeast US Representative, National Association of VA Ambulatory Managers
1996 – 2002      Faculty Mentor, Journal Club, Internal Medicine Residency Program, Albany Medical College
1996 – 2002      Faculty Advisor and Medical Control, 5 Quad Volunteer Ambulance Service, University at Albany
1995 – 1998      Preceptor, MBA Internship, Union College
1995             Quality Assurance/Patient Satisfaction Subcommittee, VA National Curriculum Development
                    Committee for Implementation of Primary Care Practices, Veterans Administration
1994 – 1998      Residency Advisory Committee, Preventive Medicine Residency, New York State Department of
                    Health/School of Public Health, University at Albany
1993             Chairperson, Dean's Task Force on Primary Care, Albany Medical College
1993             Task Group to develop curriculum for Comprehensive Care Case Study Course for Years 1 through 4,
                    Albany Medical College
1988 – 1989      Teaching Effectiveness Program for New Housestaff, Graduate Medical Dental Education Consortium
                    of Buffalo
1987 – 1990      Human Studies Review Committee, School of Allied Health Professions, University of Buffalo
1987 – 1989      Chairman, Subcommittee on Hospital Management Issues and Member, Subcommittee on
                     Teaching of Ad Hoc Committee to Plan Incoming Residents Training Week, Graduate
                     Medical Dental Education Consortium of Buffalo
1987 – 1988      Dean's Ad Hoc Committee to Reorganize "Introduction to Clinical Medicine" Course
1987             Preceptor, Nurse Practitioner Training Program, School of Nursing, University of Buffalo
1986 – 1988      Course Coordinator, Simulation Models Section of Physical Diagnosis Course, University of Buffalo
1986 – 1988      Chairman, Service Chiefs' Continuity of Care Task Force, Veterans Administration Medical Center,
                    Buffalo, New York
1979 – 1980      Laboratory Teaching Assistant in Gross Anatomy, Université Libre de Bruxelles, Brussels, Belgium
 Case 2:20-cv-10949-LVP-MJH ECF No. 1-2 filed 04/17/20                            PageID.86        Page 14 of 20
Marc F. Stern, M.D.                                                                              Page 6

1973 – 1975      Instructor and Instructor Trainer of First Aid, American National Red Cross
1972 – 1975      Chief of Service or Assistant Chief of Operations, 5 Quad Volunteer Ambulance Service, University at
                    Albany.
1972 – 1975      Emergency Medical Technician Instructor and Course Coordinator, New York State Department of
                    Health, Bureau of Emergency Medical Services


                                                REVIEWER/EDITOR
2019 – present   Criminal Justice Review (reviewer)
2015 – present   PLOS ONE (reviewer)
2015 – present   Founding Editorial Board Member and Reviewer, Journal for Evidence-based Practice in Correctional
                 Health, Center for Correctional Health Networks, University of Connecticut
2011 – present   American Journal of Public Health (reviewer)
2010 – present   International Advisory Board Member and Reviewer, International Journal of Prison Health
2010 – present   Langeloth Foundation (grant reviewer)
2001 – present   Reviewer and Editorial Board Member (2009 – present), Journal of Correctional Health Care
2001 – 2004      Journal of General Internal Medicine (reviewer)
1996             Abstract Committee, Health Services Research Subcommittee, Annual Meeting, Society of General
                 Internal Medicine (reviewer)
1990 – 1992      Medical Care (reviewer)


                                                   EDUCATION
University at Albany, College of Arts and Sciences, Albany; B.S., 1975 (Biology)
University at Albany, School of Education, Albany; AMST (Albany Math and Science Teachers) Teacher Education
    Program, 1975
Université Libre de Bruxelles, Faculté de Medecine, Brussels, Belgium; Candidature en Sciences Medicales, 1980
University at Buffalo, School of Medicine, Buffalo; M.D., 1982
University at Buffalo Affiliated Hospitals, Buffalo; Residency in Internal Medicine, 1985
Regenstrief Institute of Indiana University, and Richard L. Roudebush Veterans Administration Medical Center; VA/NIH
    Fellowship in Primary Care Medicine and Health Services Research, 1992
Indiana University, School of Health, Physical Education, and Recreation, Bloomington; M.P.H., 1992
New York Academy of Medicine, New York; Mini-fellowship Teaching Evidence-Based Medicine, 1999


                                                 CERTIFICATION
Provisional Teaching Certification for Biology, Chemistry, Physics, Grades 7–12, New York State Department of
    Education (expired), 1975
Diplomate, National Board of Medical Examiners, 1983
Diplomate, American Board of Internal Medicine, 1985
Fellow, American College of Physicians, 1991
License: Washington (#MD00041843, active); New York (#158327, inactive); Indiana (#01038490, inactive)
“X” Waiver (buprenorphine), Department of Health & Human Services, 2018

                                                 MEMBERSHIPS
2019 – present   Washington Association of Sheriffs and Police Chiefs
2005 – 2016      American Correctional Association/Washington Correctional Association
2004 – 2006      American College of Correctional Physicians (Member, Board of Directors, Chair Education
                 Committee)
2000 – present   American College of Correctional Physicians
 Case 2:20-cv-10949-LVP-MJH ECF No. 1-2 filed 04/17/20                                PageID.87        Page 15 of 20
Marc F. Stern, M.D.                                                                                   Page 7

                                                   RECOGNITION
B. Jaye Anno Award for Excellence in Communication, National Commission on Correctional Health Care. 2019
Award of Appreciation, Washington Association of Sheriffs and Police Chiefs. 2018
Armond Start Award of Excellence, American College of Correctional Physicians. 2010
(First) Annual Preventive Medicine Faculty Excellence Award, New York State Preventive Medicine Residency
Program, University at Albany School of Public Health/New York State Department of Health. 2010
Excellence in Education Award for excellence in clinical teaching, Family Practice Residency Program, Providence St.
Peter Hospital, Olympia, Washington. 2004
Special Recognition for High Quality Workshop Presentation at Annual Meeting, Society of General Internal Medicine.
1996
Letter of Commendation, House Staff Teaching, University of Buffalo. 1986

                      WORKSHOPS, SEMINARS, PRESENTATIONS, INVITED LECTURES
It’s the 21 Century – Time to Bid Farewell to “Sick Call” and “Chronic Care Clinic”. Annual Conference, National
          st

Commission on Correctional Health Care. Fort Lauderdale, Florida. 2019
HIV and Ethics – Navigating Medical Ethical Dilemmas in Corrections. Keynote Speech, 14th Annual HIV Care in the
Correctional Setting. AIDS Education and Training Program (AETC) Mountain West, Olympia, Washington. 2019
Honing Nursing Skills to Keep Patients Safe in Jail. Orange County Jail Special Training Session (including San
Bernardino and San Diego Jail Staffs), Theo Lacy Jail, Orange, California. 2019
What Would You Do? Navigating Medical Ethical Dilemmas. Leadership Training Academy, National Commission on
Correctional Health Care. San Diego, California. 2019
Preventing Jail Deaths. Jail Death Review and Investigations: Best Practices Training Program, American Jail
Association, Arlington, Virginia. 2018
How to Investigate Jail Deaths. Jail Death Review and Investigations: Best Practices Training Program, American Jail
Association, Arlington, Virginia. 2018
Executive Manager Program in Correctional Health. 4-day training for custody/health care teams from jails and prisons
on designing safe and efficient health care systems. National Institute for Corrections Training Facility, Aurora, Colorado,
and other venues in Washington State. Periodically. 2014 – present
Medical Ethics in Corrections. Criminal Justice 441 – Professionalism and Ethical Issues in Criminal Justice. University
of Washington, Tacoma. Recurring seminar. 2012 – present
Medical Aspects of Deaths in ICE Custody. Briefing for U.S. Senate staffers, Human Rights Watch. Washington, D.C.
2018
Jails’ Role in Managing the Opioid Epidemic. Panelist. Washington Association of Sheriffs and Police Chiefs Annual
Conference. Spokane, Washington. 2018
Contract Prisons and Contract Health Care: What Do We Know? Behind Bars: Ethics and Human Rights in U.S. Prisons
Conference. Center for Bioethics – Harvard Medical School/Human Rights Program – Harvard Law School. Boston,
Massachusetts. 2017
Health Care Workers in Prisons. (With Dr. J. Wesley Boyd) Behind Bars: Ethics and Human Rights in U.S. Prisons
Conference. Center for Bioethics – Harvard Medical School/Human Rights Program – Harvard Law School. Boston,
Massachusetts. 2017
Prisons, Jails and Medical Ethics: Rubber, Meet Road. Grand Rounds. Touro Medical College. New York, New York.
2017
Jail Medical Doesn’t Have to Keep You Up at Night – National Standards, Risks, and Remedies. Washington Association
of Counties. SeaTac, Washington. 2017
Prison and Jail Health Care: What do you need to know? Grand Rounds. Providence/St. Peters Medical Center. Olympia,
Washington. 2017
Prison Health Leadership Conference. 2-Day workshop. International Corrections and Prisons Association/African
Correctional Services Association/Namibian Corrections Service. Omaruru, Namibia. 2016; 2018
 Case 2:20-cv-10949-LVP-MJH ECF No. 1-2 filed 04/17/20                             PageID.88        Page 16 of 20
Marc F. Stern, M.D.                                                                                Page 8

What Would YOU Do? Navigating Medical Ethical Dilemmas. Spring Conference. National Commission on Correctional
Health Care. Nashville, Tennessee. 2016
Improving Patient Safety. Spring Provider Meeting. Oregon Department of Corrections. Salem, Oregon 2016
A View from the Inside: The Challenges and Opportunities Conducting Cardiovascular Research in Jails and Prisons.
Workshop on Cardiovascular Diseases in the Inmate and Released Prison Population. The National Heart, Lung, and
Blood Institute. Bethesda, Maryland. 2016
Why it Matters: Advocacy and Policies to Support Health Communities after Incarceration. At the Nexus of Correctional
Health and Public Health: Policies and Practice session. Panelist. American Public Health Association Annual Meeting.
Chicago, Illinois. 2015
Hot Topics in Correctional Health Care. Presented with Dr. Donald Kern. American Jail Association Annual Meeting.
Charlotte, North Carolina. 2015
Turning Sick Call Upside Down. Annual Conference. National Commission on Correctional Health Care. Dallas, Texas,
2015.
Diagnostic Maneuvers You May Have Missed in Nursing School. Annual Conference. National Commission on
Correctional Health Care. Dallas, Texas. 2015
The Challenges of Hunger Strikes: What Should We Do? What Shouldn’t We Do? Annual Conference. National
Commission on Correctional Health Care. Dallas, Texas. 2015
Practical and Ethical Approaches to Managing Hunger Strikes. Annual Practitioners’ Conference. Washington
Department of Corrections. Tacoma, Washington. 2015
Contracting for Health Services: Should I, and if so, how? American Jail Association Annual Meeting. Dallas, Texas.
2014
Hunger Strikes: What should the Society of Correctional Physician’s position be? With Allen S, May J, Ritter S.
American College of Correctional Physicians (Formerly Society of Correctional Physicians) Annual Meeting. Nashville,
Tennessee. 2013
Addressing Conflict between Medical and Security: an Ethics Perspective. International Corrections and Prison
Association Annual Meeting. Colorado Springs, Colorado. 2013
Patient Safety and ‘Right Using’ Nurses. Keynote address. Annual Conference. American Correctional Health Services
Association. Philadelphia, Pennsylvania. 2013
Patient Safety: Overuse, underuse, and misuse…of nurses. Keynote address. Essentials of Correctional Health Care
conference. Salt Lake City, Utah. 2012
The ethics of providing healthcare to prisoners-An International Perspective. Global Health Seminar Series. Department
of Global Health, University of Washington, Seattle, Washington. 2012
Recovery, Not Recidivism: Strategies for Helping People Who are Incarcerated. Panelist. NAMI Annual Meeting, Seattle,
Washington, 2012
Ethics and HIV Workshop. HIV/AIDS Care in the Correctional Setting Conference, Northwest AIDS Education and
Training Center. Salem, Oregon. 2011
Ethics and HIV Workshop. HIV/AIDS Care in the Correctional Setting Conference, Northwest AIDS Education and
Training Center. Spokane, Washington. 2011
Patient Safety: Raising the Bar in Correctional Health Care. With Dr. Sharen Barboza. National Commission on
Correctional Health Care Mid-Year Meeting, Nashville, Tennessee. 2010
Patient Safety: Raising the Bar in Correctional Health Care. American Correctional Health Services Association, Annual
Meeting, Portland, Oregon. 2010
Achieving Quality Care in a Tough Economy. National Commission on Correctional Health Care Mid-Year Meeting,
Nashville, Tennessee, 2010 (Co-presented with Rick Morse and Helena Kim, PharmD.)
Involuntary Psychotropic Administration: The Harper Solution. With Dr. Bruce Gage. American Correctional Health
Services Association, Annual Meeting, Portland, Oregon. 2010
Evidence Based Decision Making for Non-Clinical Correctional Administrators. American Correctional Association 139th
Congress, Nashville, Tennessee. 2009
Death Penalty Debate. Panelist. Seattle University School of Law, Seattle, Washington. 2009
 Case 2:20-cv-10949-LVP-MJH ECF No. 1-2 filed 04/17/20                              PageID.89        Page 17 of 20
Marc F. Stern, M.D.                                                                                 Page 9

The Patient Handoff – From Custody to the Community. Washington Free Clinic Association, Annual Meeting, Olympia,
Washington. Lacey, Washington. 2009
Balancing Patient Advocacy with Fiscal Restraint and Patient Litigation. National Commission on Correctional Health
Care and American College of Correctional Physicians “Medical Directors Boot Camp,” Seattle, Washington. 2009
Staff Management. National Commission on Correctional Health Care and American College of Correctional Physicians
“Medical Directors Boot Camp,” Seattle, Washington. 2009
Management Dilemmas in Corrections: Boots and Bottom Bunks. Annual Meeting, American College of Correctional
Physicians, Chicago, Illinois. 2008
Public Health and Correctional Health Care. Masters Program in community–based population focused management –
Populations at risk, Washington State University, Spokane, Washington. 2008
Managing the Geriatric Population. Panelist. State Medical Directors’ Meeting, American Corrections Association,
Alexandria, Virginia. 2007
I Want to do my own Skin Biopsies. Annual Meeting, American College of Correctional Physicians, New Orleans,
Louisiana. 2005
Corrections Quick Topics. Annual Meeting, American College of Correctional Physicians. Austin, Texas. 2003
Evidence Based Medicine in Correctional Health Care. Annual Meeting, National Commission on Correctional Health
Care. Austin, Texas. 2003
Evidence Based Medicine. Excellence at Work Conference, Empire State Advantage. Albany, New York. 2002
Evidence Based Medicine, Outcomes Research, and Health Care Organizations. National Clinical Advisory Group,
Integrail, Inc., Albany, New York. 2002
Evidence Based Medicine. With Dr. LK Hohmann. The Empire State Advantage, Annual Excellence at Work Conference:
Leading and Managing for Organizational Excellence, Albany, New York. 2002
Taking the Mystery out of Evidence Based Medicine: Providing Useful Answers for Clinicians and Patients. Breakfast
Series, Institute for the Advancement of Health Care Management, School of Business, University at Albany, Albany,
New York. 2001
Diagnosis and Management of Male Erectile Dysfunction – A Goal–Oriented Approach. Society of General Internal
Medicine National Meeting, San Francisco, California. 1999
Study Design and Critical Appraisal of the Literature. Graduate Medical Education Lecture Series for all housestaff,
Albany Medical College, Albany, New York. 1999
Male Impotence: Its Diagnosis and Treatment in the Era of Sildenafil. 4th Annual CME Day, Alumni Association of the
Albany–Hudson Valley Physician Assistant Program, Albany, New York. 1998
Models For Measuring Physician Productivity. Panelist. National Association of VA Ambulatory Managers National
Meeting, Memphis, Tennessee. 1997
Introduction to Male Erectile Dysfunction and the Role of Sildenafil in Treatment. Northeast Regional Meeting Pfizer
Sales Representatives, Manchester Center, Vermont. 1997
Male Erectile Dysfunction. Topics in Urology, A Seminar for Primary Healthcare Providers, Bassett Healthcare,
Cooperstown, New York. 1997
Evaluation and Treatment of the Patient with Impotence: A Practical Primer for General Internists. Society of General
Internal Medicine National Meeting, Washington D.C. 1996
Impotence: An Update. Department of Medicine Grand Rounds, Albany Medical College, Albany, New York. 1996
Diabetes for the EMT First–Responder. Five Quad Volunteer Ambulance, University at Albany. Albany, New York.
1996
Impotence: An Approach for Internists. Medicine Grand Rounds, St. Mary's Hospital, Rochester, New York. 1994
Male Impotence. Common Problems in Primary Care Precourse. American College of Physicians National Meeting,
Miami, Florida. 1994
Patient Motivation: A Key to Success. Tuberculosis and HIV: A Time for Teamwork. AIDS Program, Bureau of
Tuberculosis Control – New York State Department of Health and Albany Medical College, Albany, New York. 1994
 Case 2:20-cv-10949-LVP-MJH ECF No. 1-2 filed 04/17/20                              PageID.90        Page 18 of 20
Marc F. Stern, M.D.                                                                                Page 10

Recognizing and Treating Impotence. Department of Medicine Grand Rounds, Albany Medical College, Albany, New
York. 1992
Medical Decision Making: A Primer on Decision Analysis. Faculty Research Seminar, Department of Family Practice,
Indiana University, Indianapolis, Indiana. 1992
Effective Presentation of Public Health Data. Bureau of Communicable Diseases, Indiana State Board of Health,
Indianapolis, Indiana. 1991
Impotence: An Approach for Internists. Housestaff Conference, Department of Medicine, Indiana University,
Indianapolis, Indiana. 1991
Using Electronic Databases to Search the Medical Literature. NIH/VA Fellows Program, Indiana University,
Indianapolis, Indiana. 1991
Study Designs Used in Epidemiology. Ambulatory Care Block Rotation. Department of Medicine, Indiana University,
Indianapolis, Indiana. 1991
Effective Use of Slides in a Short Scientific Presentation. Housestaff Conference, Department of Medicine, Indiana
University, Indianapolis, Indiana. 1991
Impotence: A Rational and Practical Approach to Diagnosis and Treatment for the General Internist. Society of General
Internal Medicine National Meeting, Washington D.C. 1991
Nirvana and Audio–Visual Aids. With Dr. RM Lubitz. Society of General Internal Medicine, Midwest Regional Meeting,
Chicago. 1991
New Perspectives in the Management of Hypercholesterolemia. Medical Staff, West Seneca Developmental Center, West
Seneca, New York. 1989
Effective Use of Audio–Visual Aids. Nurse Educators, American Diabetes Association, Western New York Chapter,
Buffalo, New York. 1989
Management of Diabetics in the Custodial Care Setting. Medical Staff, West Seneca Developmental Center, West
Seneca, New York, 1989
Effective Use of Audio–Visuals in Diabetes Peer and Patient Education. American Association of Diabetic Educators,
Western New York Chapter, Buffalo, New York. 1989
Pathophysiology, Diagnosis and Care of Diabetes. Nurse Practitioner Training Program, School of Nursing, University of
Buffalo, Buffalo, New York. 1989
Techniques of Large Group Presentations to Medical Audiences – Use of Audio–Visuals. New Housestaff Training
Program, Graduate Medical Dental Education Consortium of Buffalo, Buffalo, New York. 1988


                                           PUBLICATIONS/ABSTRACTS
Borschmann, R, Tibble, H, Spittal, MJ, … Stern, MF, Viner, KM, Wang, N, Willoughby, M, Zhao, B, and Kinner, SA.
The Mortality After Release from Incarceration Consortium (MARIC): Protocolfor a multi-national, individual
participant data meta-analysis. Int. J of Population Data Science 2019 5(1):6
Binswanger IA, Maruschak LM, Mueller SR, Stern MF, Kinner SA. Principles to Guide National Data Collection on the
Health of Persons in the Criminal Justice System. Public Health Reports 2019 134(1):34S-45S
Stern M. Hunger Strike: The Inside Medicine Scoop. American Jails 2018 32(4):17-21
Grande L, Stern M. Providing Medication to Treat Opioid Use Disorder in Washington State Jails. Study conducted for
Washington State Department of Social and Health Services under Contract 1731-18409. 2018.
Stern MF, Newlin N. Epicenter of the Epidemic: Opioids and Jails. American Jails 2018 32(2):16-18
Stern MF. A nurse is a nurse is a nurse…NOT! Guest Editorial, American Jails 2018 32(2):4,68
Wang EA, Redmond N, Dennison Himmelfarb CR, Pettit B, Stern M, Chen J, Shero S, Iturriaga E, Sorlie P, Diez Roux
AV. Cardiovascular Disease in Incarcerated Populations. Journal of the American College of Cardiology 2017
69(24):2967-76
Mitchell A, Reichberg T, Randall J, Aziz-Bose R, Ferguson W, Stern M. Criminal Justice Health Digital Curriculum.
Poster, Annual Academic and Health Policy Conference on Correctional Health, Atlanta, Georgia, March, 2017
 Case 2:20-cv-10949-LVP-MJH ECF No. 1-2 filed 04/17/20                               PageID.91         Page 19 of 20
Marc F. Stern, M.D.                                                                                  Page 11

Stern MF. Patient Safety (White Paper). Guidelines, Management Tools, White Papers, National Commission on
Correctional Health Care. http://www.ncchc.org/filebin/Resources/Patient-Safety-2016.pdf. June, 2016
Binswanger IA, Stern MF, Yamashita TE, Mueller SR, Baggett TP, Blatchford PJ. Clinical risk factors for death after
release from prison in Washington State: a nested case control study. Addiction 2015 Oct 17
Stern MF. Op-Ed on Lethal Injections. The Guardian 2014 Aug 6
Stern MF. American College of Correctional Physicians Calls for Caution Placing Mentally Ill in Segregation: An
Important Band-Aid. Guest Editorial. Journal of Correctional Health Care 2014 Apr; 20(2):92-94
Binswanger I, Blatchford PJ, Mueller SR, Stern MF. Mortality After Prison Release: Opioid Overdose and Other Causes
of Death, Risk Factors, and Time Trends From 1999 to 2009. Annals of Internal Medicine 2013 Nov; 159(9):592-600
Williams B, Stern MF, Mellow J, Safer M, Greifinger RB. Aging in Correctional Custody: Setting a policy agenda for
older prisoner health care. American Journal of Public Health 2012 Aug; 102(8):1475-1481
Binswanger I, Blatchford PJ, Yamashita TE, Stern MF. Drug-Related Risk Factors for Death after Release from Prison:
A Nested Case Control Study. Oral Presentation, University of Massachusetts 4th Annual Academic and Health Policy
Conference on Correctional Healthcare, Boston, Massachusetts, March, 2011
Binswanger I, Blatchford PJ, Forsyth S, Stern MF, Kinner SA. Death Related to Infectious Disease in Ex-Prisoners: An
International Comparative Study. Oral Presentation, University of Massachusetts 4th Annual Academic and Health Policy
Conference on Correctional Healthcare, Boston, Massachusetts, March, 2011
Binswanger I, Lindsay R, Stern MF, Blatchford P. Risk Factors for All-Cause, Overdose and Early Deaths after Release
from Prison in Washington State Drug and Alcohol Dependence. Drug and Alcohol Dependence Aug 1 2011;117(1):1-6
Stern MF, Greifinger RB, Mellow J. Patient Safety: Moving the Bar in Prison Health Care Standards. American Journal
of Public Health November 2010;100(11):2103-2110
Strick LB, Saucerman G, Schlatter C, Newsom L, Stern MF. Implementation of Opt-Out HIV testing in the Washington
State Department of Corrections. Poster Presentation, National Commission on Correctional Health Care Annual
Meeting, Orlando, Florida, October, 2009
Binswanger IA, Blatchford P, Stern MF. Risk Factors for Death After Release from Prison. Society for General Internal
Medicine 32nd Annual Meeting; Miami: Journal of General Internal Medicine; April 2009. p. S164-S95
Stern MF. Force Feeding for Hunger Strikes – One More Step. CorrDocs Winter 2009;12(1):2
Binswanger I, Stern MF, Deyo RA, Heagerty PJ, Cheadle A, Elmore JG, Koepsell TD. Release from Prison – A High
Risk of Death for Former Inmates. New England Journal of Medicine 2007 Jan 11;356(2):157–165
Stern MF, Hilliard T, Kelm C, Anderson E. Epidemiology of Hepatitis C Infection in the Washington State Department
of Corrections. Poster Presentation, CDC/NIH ad hoc Conference on Management of Hepatitis C in Prisons, San
Antonio, Texas, January, 2003
Phelps KR, Stern M, Slingerland A, Heravi M, Strogatz DS, Haqqie SS. Metabolic and skeletal effects of low and high
doses of calcium acetate in patients with preterminal chronic renal failure. Am J Nephrol 2002 Sep–Dec;22(5–6):445–54
Goldberg L, Stern MF, Posner DS. Comparative Epidemiology of Erectile Dysfunction in Gay Men. Oral Presentation,
International Society for Impotence Research Meeting, Amsterdam, The Netherlands, August 1998. Int J Impot Res.
1998;10(S3):S41 [also presented as oral abstract Annual Meeting, Society for the Study of Impotence, Boston,
Massachusetts, October, 1999. Int J Impot Res. 1999;10(S1):S65]
Stern MF. Erectile Dysfunction in Older Men. Topics in Geriatric Rehab 12(4):40–52, 1997. [republished in Geriatric
Patient Education Resource Manual, Supplement. Aspen Reference Group, Eds. Aspen Publishers, Inc., 1998]
Stern MF, Wulfert E, Barada J, Mulchahy JJ, Korenman SG. An Outcomes–Oriented Approach to the Primary Care
Evaluation and Management of Erectile Dysfunction. J Clin Outcomes Management 5(2):36–56, 1998
Fihn SD, Callahan CM, Martin D, et al.; for the National Consortium of Anticoagulation Clinics.* The Risk for and
Severity of Bleeding Complications in Elderly Patients Treated with Warfarin. Ann Int Med. 1996;124:970–979
Fihn SD, McDonell M, Martin D, et al.; for the Warfarin Optimized Outpatient Follow–up Study Group.* Risk
Factors for Complications of Chronic Anticoagulation. Ann Int Med. 1993;118:511–520. (*While involved in the
original proposal development and project execution, I was no longer part of the group at the time of this publication)
Stern MF, Dittus RS, Birkhead G, Huber R, Schwartz J, Morse D. Cost–Effectiveness of Hepatitis B Immunization
Strategies for High Risk People. Oral Presentation, Society of General Internal Medicine National Meeting, Washington,
D.C., May 1992. Clin Res 1992
 Case 2:20-cv-10949-LVP-MJH ECF No. 1-2 filed 04/17/20                                 PageID.92         Page 20 of 20
Marc F. Stern, M.D.                                                                                    Page 12

Fihn SD, McDonell MB, Vermes D, Martin D, Kent DL, Henikoff JG, and the Warfarin Outpatient Follow–up Study
Group. Optimal Scheduling of Patients Taking Warfarin. A Multicenter Randomized Trial. Oral Presentation, Society of
General Internal Medicine National Meeting, Washington, D.C., May 1992. Clin Res 1992
Fihn SD, McDonnell MB, Vermes D, Kent DL, Henikoff JG, and the Warfarin Anticoagulation Study Group. Risk
Factors for Complications During Chronic Anticoagulation. Poster Presentation, Society of General Internal Medicine
National Meeting, Seattle, May 1991
Pristach CA, Donoghue GD, Sarkin R, Wargula C, Doerr R, Opila D, Stern M, Single G. A Multidisciplinary Program to
Improve the Teaching Skills of Incoming Housestaff. Acad Med. 1991;66(3):172–174
Stern MF. Diagnosing Chlamydia trachomatis and Neisseria gonorrhea Infections. (letter) J Gen Intern Med.
1991;6:183
Stern MF, Fitzgerald JF, Dittus RS, Tierney WM, Overhage JM. Office Visits and Outcomes of Care: Does Frequency
Matter? Poster Presentation, Society of General Internal Medicine Annual Meeting, Seattle, May 1991. Clin Res
1991;39:610A
Stern MF. Cobalamin Deficiency and Red Blood Cell Volume Distribution Width. (letter) Arch Intern Med.
1990;150:910
Stern M, Steinbach B. Hypodermic Needle Embolization to the Heart. NY State J Med. 1990;90(7):368–371
Stern MF, Birkhead G, Huber R, Schwartz J, Morse D. Feasibility of Hepatitis B Immunization in an STD Clinic. Oral
Presentation, American Public Health Association Annual Meeting, Atlanta, November 1990


                                                 EXPERT TESTIMONY
Pajas v. County of Monterey, et al. US District Court for the Northern District of California, 2019 (trial)
Dockery, et al. v. Hall et al. US District Court for the Southern District of Mississippi Northern Division, 2018 (trial)
Benton v. Correct Care Solutions, et al. US District Court for the District of Maryland, 2018 (deposition)
Pajas v. County of Monterey, et al. US District Court Northern District of California, 2018 (deposition)
Walter v. Correctional Healthcare Companies, et al. US District Court, District of Colorado, 2017 (deposition)
Winkler v. Madison County, Kentucky, et al. US District Court, Eastern District of Kentucky, Central Division at
Lexington, 2016 (deposition)
US v. Miami-Dade County, et al. US District Court, Southern District of Florida, periodically 2014 - 2016
